In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 20-1811
ELIM ROMANIAN PENTECOSTAL CHURCH and LOGOS BAPTIST
MINISTRIES,
                                 Plaintiffs-Appellants,

                                 v.

JAY ROBERT PRITZKER, Governor of Illinois,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 20 C 2782 — Robert W. Gettleman, Judge.
                     ____________________

       ARGUED JUNE 12, 2020 — DECIDED JUNE 16, 2020
                 ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. Two churches contend, in
this suit under 42 U.S.C. §1983, that an executive order limit-
ing the size of public assemblies (including religious ser-
vices) to ten persons violates their rights under the Free Ex-
ercise Clause of the First Amendment, applied to the states
2                                                 No. 20-1811

by the Fourteenth Amendment. The Governor of Illinois is-
sued this order to reduce transmission of the coronavirus
SARS-CoV-2, which causes the disease COVID-19. The dis-
ease is readily transmissible and has caused a global pan-
demic. As of June 16, 2020, 133,639 persons in Illinois have
tested positive for COVID-19, and 6,398 of these have died.
Epidemiologists believe that those numbers are under-
counts—persons with no or mild symptoms may not be test-
ed, some people die of the disease without being tested, and
some deaths aaributed to other causes may have been has-
tened or facilitated by the eﬀect of COVID-19 weakening the
immune system or particular organs.
    Experts think that, without controls, each infected person
will infect two to three others, causing an exponential
growth in the number of cases. Because many of those cases
require intensive medical care, infections could overwhelm
the medical system. The World Health Organization, the
Centers for Disease Control, and many epidemiologists rec-
ommend limiting the maximum size of gatherings (the Gov-
ernor’s cap of ten comes from a CDC recommendation),
adopting a policy of social distancing (everyone staying at
least six feet away from anyone not living in the same
household—ten feet if the other person is singing or talking
loudly), isolating people who have the disease, wearing face
coverings so that people who have the disease but don’t
know it are less likely to infect others, and tracing the con-
tacts of those who test positive. Reducing the number of
people at gatherings protects those persons, and perhaps
more important it protects others not at the gathering from
disease transmiaed by persons who contract COVID-19 by
aaending a gathering that includes infected persons.
No. 20-1811                                                              3

   Plaintiﬀs contend, however, that a limit of ten persons
eﬀectively forecloses their in-person religious services, even
though they are free to hold multiple ten-person services
every week, and that the Governor’s proposed alternatives—
services over the Internet or in parking lots while worshipers
remain in cars—are inadequate for them.
   Here is the relevant text of the order in question:
   All public and private gatherings of any number of people oc-
   curring outside a single household or living unit are prohibited,
   except for the limited purposes permiaed by this Executive Or-
   der. Pursuant to current guidance from the CDC, any gathering
   of more than ten people is prohibited unless exempted by this
   Executive Order. Nothing in this Executive Order prohibits the
   gathering of members of a household or residence.
   All places of public amusement, whether indoors or outdoors,
   including but not limited to, locations with amusement rides,
   carnivals, amusement parks, water parks, aquariums, zoos, mu-
   seums, arcades, fairs, children’s play centers, playgrounds, fun-
   plexes, theme parks, bowling alleys, movie and other theaters,
   concert and music halls, and country clubs or social clubs shall
   be closed to the public.

Executive Order 2020-32 §2(3) (Apr. 30, 2020) (boldface in
original). Section 2(5)(vi) adds that people are free to leave
their homes
   [t]o engage in the free exercise of religion, provided that such
   exercise must comply with Social Distancing Requirements and
   the limit on gatherings of more than ten people in keeping with
   CDC guidelines for the protection of public health. Religious or-
   ganizations and houses of worship are encouraged to use online
   or drive-in services to protect the health and safety of their con-
   gregants.
4                                                          No. 20-1811

One other section of this order bears on religious activities.
Section 2(12)(c) includes in the list of “essential” functions
exempt from the ten-person cap:
    Businesses and religious and secular nonproﬁt organizations, in-
    cluding food banks, when providing food, shelter, and social
    services, and other necessities of life for economically disadvan-
    taged or otherwise needy individuals, individuals who need as-
    sistance as a result of this emergency, and people with disabili-
    ties[.]

Religious services, too, are deemed “essential,” see §2(5)(vi),
which is why they can proceed while concerts are forbidden,
but they have not been exempted from the size limit.
    The churches contend that these rules burden the free ex-
ercise of their faith, which requires adherents to assemble in
person, and discriminates against religious services com-
pared with the many economic and charitable activities that
the Governor has exempted from the ten-person limit. The
churches are particularly put out that their members may
assemble to feed the poor but not to celebrate their faith. A
district court, however, concluded that Executive Order
2020-32 is neutral with respect to religion and supported by
the compelling need to safeguard the public health during a
pandemic. The court denied the motion for a preliminary
injunction. 2020 U.S. Dist. LEXIS 84348 (N.D. Ill. May 13,
2020). Plaintiﬀs appealed under 28 U.S.C. §1292(a)(1).
   We denied the churches’ motion for an injunction pend-
ing appeal, with this explanation:
    Based on this court’s preliminary review of this appeal for pur-
    poses of this motion, we ﬁnd that plaintiﬀs have not shown a
    suﬃcient likelihood of success on the merits to warrant the ex-
    traordinary relief of an injunction pending appeal. The Gover-
    nor’s Executive Order 2020-32 responds to an extraordinary pub-
No. 20-1811                                                              5

   lic health emergency. See generally Jacobson v. Massachuse197
   U.S. 11 (1905). The Executive Order does not discriminate
   against religious activities, nor does it show hostility toward re-
   ligion. It appears instead to impose neutral and generally appli-
   cable rules, as in Employment Division v. Smith, 494 U.S. 872
   (1990). The Executive Order’s temporary numerical restrictions
   on public gatherings apply not only to worship services but also
   to the most comparable types of secular gatherings, such as con-
   certs, lectures, theatrical performances, or choir practices, in
   which groups of people gather together for extended periods,
   especially where speech and singing feature prominently and
   raise risks of transmiaing the COVID-19 virus. Worship services
   do not seem comparable to secular activities permiaed under the
   Executive Order, such as shopping, in which people do not con-
   gregate or remain for extended periods. Further, plaintiﬀs-
   appellants may not obtain injunctive relief against the Governor
   in federal court on the basis of the Illinois Religious Freedom
   Restoration Act. See Pennhurst State School & Hospital v. Halder-
   man, 465 U.S. 89 (1984).

No. 20-1811 (7th Cir. May 16, 2020). We expedited brieﬁng
and oral argument.
    Before the case could be argued, the Governor replaced
Executive Order 2020-32 with Executive Order 2020-38 (May
29, 2020), which permits the resumption of all religious ser-
vices. Section 4(a) of Order 2020-38 contains this exemption:
   This Executive Order does not limit the free exercise of religion.
   To protect the health and safety of faith leaders, staﬀ, congre-
   gants and visitors, religious organizations and houses of wor-
   ship are encouraged to consult and follow the recommended
   practices and guidelines from the Illinois Department of Public
   Health. As set forth in the IDPH guidelines, the safest practices
   for religious organizations at this time are to provide services
   online, in a drive-in format, or outdoors (and consistent with so-
   cial distancing requirements and guidance regarding wearing
   face coverings), and to limit indoor services to 10 people. Reli-
   gious organizations are encouraged to take steps to ensure social
6                                                         No. 20-1811

    distancing, the use of face coverings, and implementation of oth-
    er public health measures.

What used to be a cap of ten persons became a recommenda-
tion. Because this section is an “exemption,” none of Execu-
tive Order 2020-38’s rules applies to religious exercise. The
guidelines, issued on May 28 and available at
haps://www.dph.illinois.gov/covid19/community-
guidance/places-worship-guidance, contain eight single-
spaced pages of recommendations but do not impose any
legal obligation.
    Illinois contends that Executive Order 2020-38 makes this
suit moot, because it gives the churches all of the relief they
wanted from a judge. Plaintiﬀs observe, however, that the
Governor could restore the approach of Executive Order
2020-32 as easily as he replaced it—and that the “Restore Il-
linois Plan” (May 5, 2020) reserves the option of doing just
this if conditions deteriorate. Executive Order 2020-38
moved Illinois to Phase 3 of this Plan, which cautions that
some things “could cause us to move back”:
    IDPH will closely monitor data and receive on-the-ground feed-
    back from local health departments and regional healthcare
    councils and will recommend moving back to the previous
    phase based on the following factors:
    • Sustained rise in positivity rate [of COVID-19 test results]
    • Sustained increase in hospital admissions for COVID-19 like
      illness
    • Reduction in hospital capacity threatening surge capabilities
    • Significant outbreak in the region that threatens the health of
      the region

Voluntary cessation of the contested conduct makes litiga-
tion moot only if it is “absolutely clear that the allegedly
wrongful behavior could not reasonably be expected to re-
No. 20-1811                                                     7

cur.” Friends of the Earth, Inc. v. Laidlaw Environmental Services
(TOC), Inc., 528 U.S. 167, 189 (2000). Otherwise the defendant
could resume the challenged conduct as soon as the suit was
dismissed. The list of criteria for moving back to Phase 2
(that is, replacing the current rules with older ones) shows
that it is not “absolutely clear” that the terms of Executive
Order 2020-32 will never be restored. It follows that the dis-
pute is not moot and that we must address the merits of
plaintiﬀs’ challenge to Executive Order 2020-32 even though
it is no longer in eﬀect.
    The churches contend that any limit on religious gather-
ings is permissible only if supported by a compelling inter-
est, which they say is lacking. Yet Employment Division v.
Smith, 494 U.S. 872 (1990), holds that the Free Exercise
Clause does not require a state to accommodate religious
functions or exempt them from generally applicable laws.
The Justices recently granted certiorari in a case presenting
the question whether Smith should be overruled, Fulton v.
Philadelphia, 140 S. Ct. 1104 (2020), but Fulton will not be ar-
gued until next fall. Unless the Justices overrule or modify
Smith, we must implement its approach.
    Congress established rules more favorable to religion
through the Religious Freedom Restoration Act, 42 U.S.C.
§§ 2000bb to 2000bb–4, but Boerne v. Flores, 521 U.S. 507
(1997), holds that those rules cannot be applied to the states.
Illinois has itself created rules more favorable to religion
through the Illinois Religious Freedom Restoration Act, 775
ILCS 35/1 to 35/30, and plaintiﬀs want to take advantage of
that statute. Given the Eleventh Amendment and principles
of sovereign immunity, however, a federal court cannot is-
sue relief against a state under state law. See, e.g., Pennhurst
8                                                            No. 20-1811

State School & Hospital v. Halderman, 465 U.S. 89 (1984). Plain-
tiﬀs maintain that Pennhurst is irrelevant because Illinois has
consented to the enforcement of the Illinois Religious Free-
dom Restoration Act, thus waiving its sovereign immunity.
Consent to be sued in state court does not imply consent to
be sued in federal court, however; that takes a “clear declara-
tion”. See, e.g., College Savings Bank v. Florida Prepaid Postsec-
ondary Education Expense Board, 527 U.S. 666, 676 (1999) (cit-
ing other cases). Section 35/20 provides:
    If a person’s exercise of religion has been burdened in violation
    of this Act, that person may assert that violation as a claim or de-
    fense in a judicial proceeding and may obtain appropriate relief
    against a government. A party who prevails in an action to en-
    force this Act against a government is entitled to recover aaor-
    ney’s fees and costs incurred in maintaining the claim or de-
    fense.

See also §35/10(b)(2). This language authorizes judicial relief
but does not clearly authorize suit against the state in federal
court. As a result, neither the federal nor the state Religious
Freedom Restoration Act can be applied in this case.
    The vital question therefore is whether Executive Order
2020-32 discriminates against religion. Funerals, weddings,
and similar activities are subject to the same size limit that
applies to worship services. Illinois did not set out to disad-
vantage religious services compared with secular events.
Nor does the order discriminate among faiths. Cf. Church of
the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993).
   Plaintiﬀs maintain, however, that the ten-person cap dis-
favors religious services compared with, say, grocery shop-
ping (more than ten people at a time may be in a store) or
warehouses (where a substantial staﬀ may congregate to
prepare and deliver the goods that retail shops sell). If those
No. 20-1811                                                           9

businesses, and other essential functions such as feeding and
housing the poor under §2(12)(c), may place ten unrelated
persons in close contact, it amounts to disparate treatment
that a religious service cannot do so as well.
   For its part, Illinois reminds us how Executive Order
2020-32 §2(3) itself classiﬁes religious worship: with other
indoor public gatherings of unrelated persons. At least wor-
ship services can proceed (with a size limit), while concerts,
movies, and similar events are forbidden.
     So what is the right comparison group: grocery shop-
ping, warehouses, and soup kitchens, as plaintiﬀs contend,
or concerts and lectures, as Illinois maintains? Judges of oth-
er appellate courts have supported both comparisons. Plain-
tiﬀs point us to two opinions of the Sixth Circuit plus two
opinions dissenting from orders denying injunctions pend-
ing appeal. See Maryville Baptist Church, Inc. v. Beshear, 957
F.3d 610 (6th Cir. 2020); Roberts v. Neace, 958 F.3d 409 (6th
Cir. 2020); South Bay United Pentecostal Church v. Newsom,
2020 U.S. App. LEXIS 16464 (9th Cir. May 22, 2020) (Collins,
J., dissenting); South Bay United Pentecostal Church v. Newsom,
No. 19A1044 (U.S. May 29, 2020) (Kavanaugh, J., joined by
Thomas & Gorsuch, JJ., dissenting). Illinois relies on the ma-
jorities in South Bay United Pentecostal Church: the Ninth Cir-
cuit’s panel did not provide much analysis when denying
the motion for an injunction, nor did a majority of the Su-
preme Court, but Chief Justice Roberts ﬁled a concurring
opinion with these observations:
   Although California’s guidelines place restrictions on places of
   worship, … [s]imilar or more severe restrictions apply to compa-
   rable secular gatherings, including lectures, concerts, movie
   showings, spectator sports, and theatrical performances, where
   large groups of people gather in close proximity for extended
10                                                         No. 20-1811

     periods of time. And the Order exempts or treats more leniently
     only dissimilar activities, such as operating grocery stores,
     banks, and laundromats, in which people neither congregate in
     large groups nor remain in close proximity for extended periods.

We line up with Chief Justice Roberts.
    It would be foolish to pretend that worship services are
exactly like any of the possible comparisons, but they seem
most like other congregate functions that occur in auditori-
ums, such as concerts and movies. Any of these indoor activ-
ities puts members of multiple families close to one another
for extended periods, while invisible droplets containing the
virus may linger in the air. Functions that include speaking
and singing by the audience increase the chance that persons
with COVID-19 may transmit the virus through the droplets
that speech or song inevitably produce. As Chief Justice
Roberts observed, concerts and church services diﬀer from
grocery stores and pharmacies, “in which people neither
congregate in large groups nor remain in close proximity for
extended periods.”
    The churches reply that people do remain together for ex-
tended periods in warehouses, and potentially in oﬃce
seaings (though most oﬃces contain spaces that provide so-
cial distancing). It is not clear to us that warehouse workers
engage in the sort of speech or singing that elevates the risk
of transmiaing the virus, or that they remain close to one
another for extended periods, but some workplaces present
both risks. Meatpacking plants and nursing homes come to
mind, and they have been centers of COVID-19 outbreaks.
But it is hard to see how food production, care for the elder-
ly, or the distribution of vital goods through warehouses
could be halted.
No. 20-1811                                                 11

    Reducing the rate of transmission would not be much
use if people starved or could not get medicine. That’s also
why soup kitchens and housing for the homeless have been
treated as essential. Those activities must be carried on in
person, while concerts can be replaced by recorded music,
movie-going by streaming video, and large in-person wor-
ship services by smaller gatherings, radio and TV worship
services, drive-in worship services, and the Internet. Feeding
the body requires teams of people to work together in physi-
cal spaces, but churches can feed the spirit in other ways.
    Perhaps a state could diﬀerentiate between the maximum
gathering permiaed in a small church and a cathedral with
seats for 3,000, but we do not evaluate orders issued in re-
sponse to public-health emergencies by the standard that
might be appropriate for years-long notice-and-comment
rulemaking. See Jacobson v. Massachuse197 U.S. 11 (1905),
which sustains a public-health order against a constitutional
challenge. Perhaps with more time—and more data from
contact tracing—Illinois could ﬁgure out just how dangerous
religious services are compared with warehouses and similar
activities, but no one contends that such data were available
when Executive Order 2020-32 was promulgated (or, for that
maaer, now).
    So we do not deny that warehouse workers and people
who assist the poor or elderly may be at much the same risk
as people who gather for large, in-person religious worship.
Still, movies and concerts seem a beaer comparison group,
and by that standard the discrimination has been in favor of
religion. While all theaters and concert halls in Illinois have
been closed since mid-March, sanctuaries and other houses
of worship were open, though to smaller gatherings. And
12                                              No. 20-1811

under Executive Order 2020-38 all arrangements for worship
are permiaed while schools, theaters, and auditoriums re-
main closed. Illinois has not discriminated against religion
and so has not violated the First Amendment, as Smith un-
derstands the constitutional requirements.
   Plaintiﬀs present some additional arguments, which have
been considered but need not be discussed separately.
                                                  AFFIRMED